Decided August 1, 1911.
On Petition for Rehearing.
In the petition for a rehearing, counsel contend that the court is in error in holding that L. M. McFeron purchased the mill on February 15, 1909, but the only evidence of such purchase was the written contract of sale of that date in which Doyens retained the title of the mill until the price should be paid. From the evidence it appears that a sale was contemplated as early as November, 1908, but there is no evidence that the terms of sale were agreed upon; and the statement of Doyens that the delivery of the machinery to the McFerons was in November did not necessarily mean, as counsel asserts, that the delivery was under the contract of sale, as it was not sold to the McFerons but to L. M. McFeron. Defendant’s counsel asked Doyens to explain as to the *371sale of the mill, but the question was abandoned when objected to. L. M. McFeron testifies that Doyens was the owner of the mill and that Doyens and he were putting up the mill. When asked if he had bought the mill he answered, “Well, in a way,” all tending to show that the sale was not consummated until the time the contract was executed. The burden of the petition is that the plaintiff and Lee McFeron have included in the lien claim an item not lienable, viz., for work done in the manufacture of lumber, and this refers to $37 worth of lumber sold by Lee McFeron on February 26, 1909.
The testimony tends to show that in erecting the mill it was placed on a foundation, and the lumber to set it up and to house it was sawed as needed for that purpose; that they would saw for an hour or two in the morning and then build for the remainder of the day. The amount of lumber sawed is not shown by the record to exceed 6,000 feet. Counsel refers to a laborer’s lien notice on 10,000 feet of lumber in the yard, as evidence that that amount was sawed for market. But the notice of lien is not evidence that the lumber was there. Such an exhibit is not in the record nor the offer of it shown in the evidence. Steel, who furnished the logs cut, was a witness, and testifies that L. M. McFeron settled for the logs, and if more than 6,000 feet were sawed he could have established it, but he says nothing about it.
It is testified by Lee McFeron thát the work done upon the lumber sold in February, 1909, is not included in the lien, but if it was the amount of the work of these two men in sawing, it would be but a fraction of a day, and too small to defeat the lien. As in Cochran v. Baker, 34 Or. 555 (52 Pac. 520: 56 Pac. 641), the non-lienable items were too small to have been included for the purpose of gaining an advantage and should not defeat the lien.
The petition is denied.
Affirmed : Kehearing Denied.